DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1, 4-12,14-17 and 19 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1, 4-6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first output portion is right-angled trapezoid in shape, a top side of the first output portion is inclined with respect to a horizontal line, the first output portion is electrically connected to the first input portion and each of the first output terminals of the first output portion is spaced apart at a different distance gradually increasing in a predetermined direction from a top end of the first output portion" in combination with the remaining limitations of the claim 1. 
Regarding claims 7-12 and 14-16, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a driver chip is disposed on the bonding area, and the driver chip comprises a plurality of pins connected to the first output terminals through connecting lines" in combination with the remaining limitations of the claim 7. 
Regarding claims 17 and 19, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the flexible printed circuit board comprises: a first input portion; and at least a first output portion disposed on the first input portion, wherein the first output portion is right-angled trapezoid in shape, a top side of the first output portion is inclined with respect to a horizontal line, the first output portion is electrically connected to the first input portion, and the first input portion and the first output portion are disposed at different sides of the flexible printed circuited board" in combination with the remaining limitations of the claim 17. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848